Title: To Benjamin Franklin from Pierre Payés, 30 December 1778
From: Payés, Pierre
To: Franklin, Benjamin


Monsieur
a montauban Le 30me. Xbre. 1778
Au Mois doctobre 1776 jengagé un de mes Parents (Bentalou) agé pour lors de 21 ans, de 5 pds. 8 Pouces Bien proportionné de Bele fisionomie qui avoit deia servi dans la cavalerie, Plain dhonneur et de courage— Je lengage disje de passer dans les Etats Reunis; je lui donai un Conseil que jaurois moy meme suivi si javois eu 55 ans de moins.
Je le fis enbarquer a Bordeaux sur le navire Lanourise qui aloit a La martinique dans lequel Passoit ausi un Baron alemen (Mr. Darrens) pour la meme destinasion.
Arrivés a Bonport a La martinique ils en partirent le 28 de Janvier 1777. Pour filadelfie ou il arriverent ausi hureusemt. Mon Jeune Parent se trouva un peu Izolé dans un pais dont il n’entendoit pas la lengue, sans nulle connoissense, ni Lettres de Recomendasion. Il fut se presenter au Congres pr. sollisitér de Lemploy on le refusa parse que sans doubte on n’en avoit pas a lui donnér. Sans se decourager il fut au camp se presentér a Monsieur Wasgenton lui fit la meme demende, soit que la figure de se jeunhomme et sa Bonne Volonté Plussent a se selebre general il le Retint ches lui et lengagea de faire la campaigne en calitté de volontaire ou il se fit remarquer, Dan le mois de may suivent il reseut une commision de lieutenent.
M. Le comte de Pulawsky avoit fait la campaigne comme general de la cavalerie avec lequel mon Parent setoit trouvé dans quelque Engagement serieux, et sen etoit Bien tiré, depuis se tems on a acordé a se seigneur Polonois une Legion independente, et sur le champ il a fait mon parent premier capitaine de la cavalerie de cette Legion avec 500 l.t. par mois dapointements, lui a confié deus Cents mille Livres pr. aler dans La Virginie achetter des Chevaux et recruter des hommes. Il set acquitte de sa Commision avec Tant de zele, de seleritté, et de presision; que se seigneur Polonnois en a Eté Enchanté et est deveneu son protecteur. Il a Bien vouleu le presentér a M. Gerard nôtre Enbassadeur aupres des Etats Reunis, qui a Bien vouleu le Retenir a Dinner La Baucoup caressé et lui à promis de le protegér, cest dans se grade quil continue son servise suivent la lettre quil ma Ecritte de filadelfie le 15 du mois de septbre der. la seule que Jay eûe depuis son depart.
J’ay creu Monsieur que sa seroit vous faire plaisir de vous faire part de la Reusitte asses Rare de se Jeunhomme; et cest en effait le prinsipal suiet de la presente quoy que se jeune offisier se trouve actuellement assés Bien etajé [étayé] par les protexion que son merite lui a acquises, il auroit Besoin dune dun plus grand poids qui est la vôtre Monsieur, auprés du Congrès, et de Monsieur Wasgenton. Jause me flatter que vous ne La Lui Refuseres Point, ses appointements quoi que considerables sont just, a cause de la cheretté exesive de tout se qui est necessaire, si vous pouviés lui faire ameliorer sa situation, se seroit servir un Bon suiet entierement devoué pour vôtre patrie.
Jetois Monsieur dans le Commerse, depuis qques années jay quitté les affaires pr vivre Tranquille a une campaigne que J’ay Pres de cette Ville, jy Receuille du Vin dune Exellente calitté je suis persuade quil seroit propre pour vôtre Table, il differe peu du vin daubrion, si vous etiez curieux de le connoitre, je vous en expedierois une Caisse Pour Essai, ou une Barique par la Voiee de Rouen. Je suis Persuadé que je le vendrois aventageusement a Boston, filadelfie ou nwjorc, mais ni Connoissant personne de Confianse a qui Je puisse Ladresser et m’en faire le retour, ie suis privé d’un debouché de ma recolte peut etre plus aventageux que de la vendre dans se pais; si Jausois vous prier de mindiquér un negosiant dans ses pais a qui je pus ladresser ie ne Balanserois pas un moment de ly envoyer.
Je vous souhaitte Monsieur de Longs jours pour le Bonheur de Vôtre patrie et pour celui de la miene, cest avec ses sentiments et le Respect le plus profond que J’ay l’honneur detre Monsieur Vôtre tres humble et tres obeissent serviteur
Pierre Payés
 
Notation: Pierre Payes Montauban 3 Xbre 1778.
